DETAILED ACTION

Election/Restrictions
Presented claims 1, 2. 4, 5, 7-12, referred to as invention 1, and claims 18, 20, referred to as invention 3, are both directed to an invention that is independent or distinct from the invention originally claimed, claims 13-15, 17, referred to as invention 3 ,  for the following reasons: 
Invention 1, claims 1, 2. 4, 5, 7-12, is drawn to an electronic device configured to detect shaking using a spring-damper system generating a damping factor by performing regression on information output from the motion sensor in order to adjust a display, classified in G06F 3/03.
Invention 3, claims 18, 20 are drawn to a wristwatch configured to detect vibrations in order to adjust a display, classified in G06F 1/163.
The original invention, Invention 2, claims 13-15, 17, is drawn to an electronic device configured to trigger  weak, moderate, and strong image stabilization, classified in G06F 3/03.
Inventions 1, 2 and 3 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of invention 3 has separate utility such as a wristwatch that detects vibration while the combination is a generic electronic device that detects shaking. See MPEP § 806.05(d).
For example, Applicant has indicated that detecting vibration is distinct and not an obvious variant of detecting shaking. For example, in its 10/22/2020 response, Applicant explained “Heller describes in column 22 how certain devices ‘may recognize a 'shake' motion where a user shaking a device…’. In the response of 6/18,20, Applicant explained “Heller is directed towards detecting tilt gestures, not to detect and compensate for vibrations.” 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
One would not find an electronic device that detects shaking when looking for a wristwatch that detects vibration, and vice versa. A wristwatch is a very specific type of device, among a myriad of electronic devices. Detecting vibration of a wristwatch is different from detecting shaking of an electronic device, for example, a mobile phone, as explained by Applicant.

This application contains claims directed to the following patentably distinct species 
Invention 1, Claims 1, 2. 4, 5, 7-12, drawn to an electronic device configured to detect shaking using a spring-damper system generating a damping factor by performing regression on information output from the motion sensor in order to adjust a display, classified in G06F 3/03.
Invention 2, Claims 13-15, 17, drawn to an electronic device configured to detect weak, moderate, and strong shaking in order to adjust a display, classified in G06F 3/03.

The species are independent or distinct because a spring-damper system generating a damping factor by performing regression on information output from the motion sensor in order to adjust a display is just one among innumerable ways to detect shaking. Additionally, detecting weak, moderate, or strong shaking is different than using a spring-damper system generating a damping factor by 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Invention 1 is drawn to a specific way in which to detect shaking, for example, using a spring-damper system and using regression with the spring-damper sysstem, while invention 2 is drawn to specifically detecting weak, moderate, and strong shaking using any of a variety of shaking detection algorithms. A person of ordinary skill in the art would not generally expect to find a spring-damper system using regression when trying to find a shake-detection algorithm that detects weak, moderate, and strong shaking.

Currently, no claim is generic.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 2. 4, 5, 7-12, 18, 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Allowable Subject Matter
Claims 13-15, 17 are allowed.

Conclusion
:
Lawrence et al. 		[U.S. 20170064157]
Rabinovich et al.	[U.S. 20180053056]
Tukutake		[U.S. 9940521]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






/JORDANY NUNEZ/               Primary Examiner, Art Unit 2171                                                                                                                                                                                         3/25/2021